Citation Nr: 1029250	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to November 
1951 and from December 1951 to December 1955.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Wichita, Kansas, VA 
Regional Office (RO).

This case has previously come before the Board.  Most recently, 
in October 2009, the matter was remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge, via videoconference in August 
2009.  A transcript of the hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks a TDIU.  A March 2008 rating decision shows 
that the Veteran's only service-connected disability is disc 
removal and fusion at L5 to S1, rated as 40 percent disabling.  

In addition, a May 2008 VA record reflects that the Veteran 
resides in an assisted living facility and the January 2008 VA 
examination report notes that the Veteran has been in receipt of 
Social Security Administration (SSA) benefits since 1970.  The 
Board notes that while the SSA notified VA in October 2009 that 
no medical records pertaining to the Veteran were available, the 
December 2009 VA examination report reflects use of a wheel chair 
and nonservice-connected disabilities to include chronic 
obstructive pulmonary disease (COPD), irritable bowel syndrome, 
hypertension, vascular disease, and chronic kidney disease, as 
well as lumbar impairment at L2 due to a gunshot wound and lumbar 
spinal stenosis, both of which were noted to be the likely cause 
of the greatest degree of spinal impairment.  

The December 2009 VA examiner stated that when coupled with the 
Veteran's advanced age, his service-connected disc removal and 
fusion at L5 to S1, and other multiple medical issues cause 
disability precluding gainful employment.  Thus, it was concluded 
that overall, and with consideration of his advancing age and 
nonservice-connected disability and service-connected disability, 
the Veteran was unemployable.  

In light of the circumstances in this case, to include the 
December 2009 VA opinion, the Board finds that referral for 
extraschedular evaluation is warranted.  Jurisdiction in that 
regard lies with the Director of Compensation and Pension 
Service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should submit the case to the 
Director of Compensation and Pension Service 
for consideration of an extraschedular rating 
during the relevant period.

2.  If the benefits sought on appeal remain 
denied, a supplemental statement of the case 
should be issued and the Veteran afforded a 
reasonable period of time in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



